Title: Silas M. Stilwell to James Madison, 14 September 1831
From: Stilwell, Silas M.
To: Madison, James


                        
                            
                                Respected & Honored sir
                            
                            
                                
                                    New York
                                
                                 Sept 14th 1831
                            
                        
                        I trust the subject to which I call your attention will be a sufficient apology for the intrusion on your
                            notice; and excuse me in the mind of one to whom the Citizens of the Union and of the world, are so largely indebted for a
                            correct knowledge of the rights of men and the laws by which communities should be governed,
                        I submit for your consideration and opinion the report of a committee of the legislature of the State of New
                            York, together with an act to abolish imprisonment for debt and to punish fraudulent debtors—" It will be a source of high
                            gratification to me, to have the opinion of one so highly distinguished as yourself in the cause of correct principles, on
                            a subject which has cost me much time and labour—and which in proportion has become interesting to me—You will perceive,
                            that the subject referred was "imprisonment for debt—" that subject alone was under consideration—The question of bankruptcy, being altogether disconnected with this—will receive on
                            another occasion the same attention—By keeping the two questions separate—they are much more easily understood—You will
                            perceive that by the first section of the Bill, imprisonment for debt is entirely abolished—and that the preventive
                            system is adopted as a substitute—The final passage of the act was almost unanimous—If not intruding too much on your
                            time, I should be highly gratified, in being in possession of your opinion on this subject I am dear sir, very
                            respectfully Your Obt humble servant
                        
                            
                                Silas M. Stilwell
                            
                        
                    